ORDER

WHEREAS, by order of this court filed on August 26,1997, the petition of the Board on Judicial Standards for an interim suspension with pay of the Honorable John T. Finley, was “denied at this time as premature;” and
WHEREAS, by letter to this court dated December 19, 1997, the Honorable John T. Finley now has requested a “voluntary ad-
ministrative leave, with pay,” until final resolution of pending criminal and disciplinary proceedings;
IT IS HEREBY ORDERED that in furtherance of this court’s inherent authority and responsibility to protect the integrity of the judicial office, effectively immediately, the Honorable John T. Finley is placed on interim suspension with pay until final disposition of any pending criminal and disciplinary proceedings or until further order of this court. Rule 4(b), Rules on Board of Judicial Standards. See, e.g., In Re Kirby, 350 N.W.2d 344 (Minn.1984) and In Re McDon-ough, 296 N.W.2d 648 (Minn.1979)..
BY THE COURT:
/s/ AM. Keith A.M. Keith Chief Justice